DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the related application.  That is, the parent application is referenced as a U.S. application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number.

Claim Objections
Claims 3, 14, and 16 are objected to because of the following informalities:  In claims 3 and 16, line 2, -handpiece- should be inserted after “tubular”; In claim 14, line 10, -insulated- should be inserted before “wires”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 17 recite the limitation "one or more insulated wires" in line 2.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “one or more insulated wires”.  Appropriate correction is required.
Claim 11 recites the limitation "a non-conductive insulating material" in lines 3-4.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “protective layer” and “plastic sleeve”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,687,292.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,213,249.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,675,083.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burek, U.S. 5,256,138 (hereinafter Burek).
Regarding claim 1, Burek discloses (note figs. 3-5) an electrosurgery pencil comprising: a hollow tubular handpiece (70); a planar platform (134) having a ‘recessed area’; an electrode (22); a circuit board (138) seated within the recessed area; at least one ‘wire’ (144) for electrically connecting the circuit board to the electrode; an electrical cord (50) containing insulated wires (necessarily) for connecting the circuit board to an energy source; and depressable button members (28, 30, and 32).   
Regarding claim 2, Burek discloses (see above) an electrosurgery pencil further comprising a ‘cover member’ (upper outer surface of handpiece).
Regarding claim 4, Burek discloses (see above) an electrosurgery pencil, wherein the planar platform comprises a ‘rectangular shape’, and the recessed area of the planar platform comprises a ‘rectangular shape’ (see fig. 3).
Regarding claim 5, Burek discloses (see above) an electrosurgery pencil, wherein the planar platform comprises channels (the proximal holes therein for receiving corresponding conductors from ‘50’ – see above) for retaining said insulated wires within the platform.
Regarding claim 7, Burek discloses (see above) an electrosurgery pencil wherein said button members comprise a button for performing cutting and a button for performing coagulation (col. 8, line 1).
Regarding claim 14, Burek discloses (note figs. 3-5) an electrosurgery pencil comprising: a hollow tubular handpiece (70); a planar platform (134) having a ‘rectangular shaped’ area (see fig. 3) in ‘communication with’ a plurality of channels (the proximal holes therein for receiving corresponding conductors from ‘50’); an electrode (22); a circuit board (138) positioned on the rectangular shaped area of the planar platform; at least one ‘wire’ (144) for electrically connecting the circuit board to the electrode; an electrical cord (50) containing insulated wires (necessarily) for connecting the circuit board to an energy source wherein a portion of each of said plurality of wires is respectively retained within the plurality of channels of the planar platform (see above); and depressable button members (28, 30, and 32).   
Regarding claim 15, Burek discloses (see above) an electrosurgery pencil further comprising a ‘cover member’ (upper outer surface of handpiece).
Regarding claim 18, Burek discloses (see above) an electrosurgery pencil wherein said button members comprise a button for performing cutting and a button for performing coagulation (col. 8, line 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burek. 
Regarding claim 9, Burek discloses (note abstract; figs. 1, 4, 6, and 11) an electrosurgery pencil comprising: a hollow tubular handpiece (70); a planar platform (102a-b); a nozzle member (34) ‘connected to’ an interior of a distal end of the handpiece, said nozzle having a first hollow tubular member (86), a second hollow tubular member (floating cylindrical tube ‘82’) with a smaller diameter, and a ‘rib member’ (region formed by 84’s) connecting the tubular members; an ‘electrode’ (80) positioned ‘within’ said second hollow tubular member; a circuit board (134); a wire for (electrically) connecting the circuit board to the electrode (‘48’; connects via ‘54/56’ – see col. 8, line 17); an electrical cord (50) with one or more insulated wires for connecting the circuit board to an energy source (see fig. 1); and one or more buttons positioned above the circuit board (28, 30, and 32).  While Burek discloses that the rib member is attached to the second hollow tubular member along most of a length of the second hollow tubular member, Burek fails to explicitly disclose that the rib member is attached to the second hollow tubular member along the entire length of the second hollow tubular member (note fig. 11).  It would have been an obvious matter of design choice to have modified this connection accordingly, since such a modification would have involved a mere change in the size or position of the connected components.  Furthermore, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237)(CCPA 1955), and rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  It should also be noted that Applicant has failed to provide this specific configuration with any evidence of criticality or unexpected results.
Regarding claim 12, Burek discloses (see above) an electrosurgery pencil wherein said second hollow tubular member has a ‘slit’ located along its length (note fig. 6).
Regarding claim 13, Burek discloses (see above) an electrosurgery pencil wherein the rib member includes a ‘slot’ (space between 84’s) which is in communication with an interior of said second hollow tubular member (note fig. 11).

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burek in view of DeCarlo, U.S. 8,672,937 (hereinafter DeCarlo).
Regarding claims 3 and 16, Burek discloses (see above) an electrosurgery pencil having a proximal and distal end, wherein the electrical cord passes through the proximal end (see fig. 1).  However, Burek fails to explicitly disclose a swivel member connected to the proximal end of the pencil such that the electrical cord passes therethrough.  DeCarlo teaches (note figs. 1 and 14-16; see abstract) a device with a strain relief (i.e., swivel) member connected to its proximal end such that a conduit passes therethrough, in order to enable poly-axial movement of the conduit.  It is well known in the art that this coupling design facilitates manipulation by a user.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the device of Burek to comprise a swivel member connected to the proximal end of the pencil such that the electrical cord passes therethrough in order to enable poly-axial movement of the conduit and facilitate device manipulation by a user.

Claims 6, 8, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burek in view of Jarrard, U.S. 3,911,241 (hereinafter Jarrard).
Regarding claims 6, 8, 17, and 19, Burek discloses (see above) an electrosurgery pencil comprising a hollow tubular handpiece, a planar platform, and a circuit board contained within a sleeve (170) having wires connected thereto.  However, Burek fails to explicitly disclose a sleeve for containing the circuit board, wherein the sleeve is made of heat shrinkable plastic and conforms to the board.  Burek further fails to explicitly disclose a protective insulating layer that covers the board prior to encapsulation by the sleeve (i.e., layer is disposed within the sleeve).  Jarrard teaches (note figs. 1 and 6-7) a similar device having a ‘circuit board’ (12) that is tightly encapsulated within two layers of heat shrinkable plastic (16 and 18 – col. 3, line 43) in order to seal/protect it.  It is well known in the art that that these different designs (i.e., single sleeve vs. double heat-shrink sleeve) are widely considered to be interchangeable for sealing/protecting components, but that the use of an additional conforming sleeve would enhance the sealing/protective properties (and therefore durability).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the device of Burek to comprise a circuit board that is tightly encapsulated within two layers of heat shrinkable plastic.  This is because this modification would have merely comprised a simple substitution of interchangeable sealing/protecting sleeve configurations in order to enhance durability (a predictable result – see MPEP 2143).  It should be noted that the cited claims would necessarily be met by this modified device. 

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burek as applied to claims 9, 12, and 13 above, and further in view of Jarrard.
Regarding claims 10 and 11, Burek discloses (see above) an electrosurgery pencil comprising a hollow tubular handpiece, a planar platform, and a circuit board contained within a sleeve (170) having wires connected thereto.  However, Burek fails to explicitly disclose a sleeve for containing the circuit board, wherein the sleeve is made of heat shrinkable plastic and conforms to the board.  Burek further fails to explicitly disclose a protective insulating layer that covers the board prior to encapsulation by the sleeve (i.e., layer is disposed within the sleeve).  Jarrard teaches (note figs. 1 and 6-7) a similar device having a ‘circuit board’ (12) that is tightly encapsulated within two layers of heat shrinkable plastic (16 and 18 – col. 3, line 43) in order to seal/protect it.  It is well known in the art that that these different designs (i.e., single sleeve vs. double heat-shrink sleeve) are widely considered to be interchangeable for sealing/protecting components, but that the use of an additional conforming sleeve would enhance the sealing/protective properties (and therefore durability).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the device of Burek to comprise a circuit board that is tightly encapsulated within two layers of heat shrinkable plastic.  This is because this modification would have merely comprised a simple substitution of interchangeable sealing/protecting sleeve configurations in order to enhance durability (a predictable result – see MPEP 2143).  It should be noted that the cited claims would necessarily be met by this modified device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794